DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority from provisional application 62573456 (filed 10/17/2017).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5, 7, 10, 11, 13, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 12, the phrase “the measured beams” should be changed to --- the at least measured minimum number of beams ---, for consistence in claim language and antecedent basis.  Similar problem appears in line 13 and claim 23.
Claim 5 line 1-2, the phrase “the minimum number of beams” should be changed to --- the at least the minimum number of beams ---, for consistence in claim language and antecedent basis.  Similar problem appears in claims 7, 11, 13, and 23.
Claim 5 line 1-2, the phrase "the minimum number of beams" lacks antecedent basis.  Similar problem appears in claims 7, 11, and 13.
Claim 10 line 1-2, the phrase “at least minimum number of the plurality of beams” should be changed to --- the at least the minimum number of beams of the plurality of beams ---, for consistence in claim language and antecedent basis.  
Claim 13 line 1-2, the phrase “the received plurality of beams” should be changed to --- the reception of the plurality of beams---, for consistence in claim language and antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-11, 13-14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 20180123648 A1, hereinafter Nagaraja_648), in view of NAGARAJA et al. (US 20180249453 A1, hereinafter NAGARAJA_453).

Regarding claim 1, Nagaraja_648 teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE), cause the UE to (in general, see fig. 4 and corresponding paragraphs 90-103, note that fig. 4 is a flow chat which supported by the details that are disclosed in fig. 2 and 3, in particular, fig. 2 and its corresponding paragraphs 62-78):
 measure, based on reception of a plurality of beams, at least a minimum number of beams of the plurality of beams (see at least para. 98 and/or para. 101, e.g. step 420 and/or step 435, e.g. perform measuring); 
process, based on the measurements of the at least minimum number of beams, measured results that correspond to the measured at least minimum number beams (see at least para. 98 and/or para. 101, e.g. step 420 and/or step 435, e.g. process measuring results);
identify, based on a received configuration, a reporting requirement that indicates a maximum number of beams to report (see at least para. 93 along with para. 66, e.g. step 415 - the base station 105-d may indicate to the UE 115-d one or more beamforming options (e.g., omni-directional or directional)); and
generate, based on the processed measured results and the reporting requirement, a message to include a report of a number of the processed measured results that correspond to a first number of the measured beams, wherein the first number of the measured beams is equal to or less than the maximum number of beams to report (see at least para. 102, e.g. step 440 - the UE 115-d may transmit a measurement report to the base station 105-d based on the received reference signal).
Nagaraja_648 differs from the claim, in that, it does not specifically disclose [process …] measured values; which is well known in the art and commonly used for overcoming propagation and/or path loss challenges.
NAGARAJA_453, for example, from the similar field of endeavor, teaches mechanism of [process …] measured values (see at least para. 81 of fig. 4F, e.g. measuring values, note that fig 4A-F are also relevant to such teaching); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate NAGARAJA_453 into the CRM of Nagaraja_648 for overcoming propagation and/or path loss challenges.

Regarding claim 2, Nagaraja_648 in view of NAGARAJA_453 teaches to measure the at least the minimum number of beams is to measure reference signals of the at least the minimum number of beams and each reference signal (RS) of the reference signals carries a specific RS index to indicate a specific beam of the at least the minimum number of beams.  (Nagaraja_648, see at least para. 101 along with para. 73; NAGARAJA_453, see at least para. 71, e.g. beam index)

Regarding claim 3, Nagaraja_648 in view of NAGARAJA_453 teaches the reference signals include new radio synchronization signals (NR SSs) and each NR SS of the NR SSs includes one or more synchronization signal blocks (SSBs) with a specific SSB index that indicates a specific beam of the at least the minimum number of 

Regarding claim 4, Nagaraja_648 in view of NAGARAJA_453 teaches the reference signals include channel state information reference signals (CSI-RSs) and each CSI-RS of the CSI-RSs includes a CSI-RS index that indicates a specific beam of the at least the minimum number of beams. (Nagaraja_648, see at least para. 92; NAGARAJA_453, see at least para. 79, e.g. CSI-RS)

Regarding claim 5, Nagaraja_648 in view of NAGARAJA_453 teaches the minimum number of beams indicates a minimum number of beams that the UE is capable of measuring and the at least the minimum number of beams are configured with a serving carrier frequency.  (Nagaraja_648, see at least para. 74; NAGARAJA_453, see at least para. 37)

Regarding claim 6, Nagaraja_648 in view of NAGARAJA_453 teaches the at least the minimum number of beams are transmitted by one or more access nodes (ANs) associated with one or more cells.  (Nagaraja_648, see at least para. 53, e.g. access node controller)

Regarding claim 10, Nagaraja_648 in view of NAGARAJA_453 teaches to measure the at least minimum number of beams of the plurality of beams, the UE is to measure reference signal received power (RSRP), reference signal received quality 

Regarding claim 11, Nagaraja_648 in view of NAGARAJA_453 teaches the minimum number of beams indicates a minimum number of beams that the UE is capable of measuring per cell, per radio access technology (RAT), per frequency range, or in total number.  (Nagaraja_648, see at least para. 74, e.g. capability)

Regarding claim 13, Nagaraja_648 in view of NAGARAJA_453 teaches a number of the reception of the plurality of beams is less than the minimum number of the beams, and to measure the at least the minimum number of the beams is to measure the received plurality of beams.  (Nagaraja_648, see at least para. 74, e.g. the UE 115-a may explicitly indicate its choice of beamforming pattern to the base station 105-a)

Regarding claim 14, Nagaraja_648 in view of NAGARAJA_453 teaches the UE to transmit the message to an access node (AN) associated with a serving cell. (Nagaraja_648, see at least para. 102 along with para. 68, e.g. step 440)

Regarding claim 23, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, Nagaraja_648 in view of NAGARAJA_453 also teaches a same or similar apparatus comprising means for performing various functions 

Regarding claim 24, Nagaraja_648 in view of NAGARAJA_453 teaches the first number has an upper bound to indicate a maximum number of beams, further wherein the maximum number of beams is configured by an access node (AN) associated with a serving cell.  (Nagaraja_648, see at least para. 93 along with para. 66, e.g. step 415 - the base station 105-d may indicate to the UE 115-d one or more beamforming options (e.g., omni-directional or directional))

Regarding claim 25, this claim is rejected for the same reasoning as claim 3 (can also be claim 4), except this claim is in apparatus claim format.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja_648 in view of NAGARAJA_453, as applied to claim 1 above, and further in view of CHEN et al. (US 20190319686 A1, hereinafter CHEN).

Regarding claim 7, Nagaraja_648 in view of NAGARAJA_453 teaches the at least the minimum number of beams are transmitted by an access node (AN) associated with a serving cell and, further wherein the minimum number of beams indicate a minimum number of beams that the UE is capable of measuring.  Nagaraja_648, see at least para. 53 along with para. 74, e.g. access node controller and capability)
Nagaraja_648 in view of NAGARAJA_453 differs from the claim, in that, it does not specifically disclose [beams…] are configured with carrier frequencies other than a serving carrier frequency of the UE in a same band of the serving carrier frequency; which is well known in the art and commonly used for overcoming larger path loss of high frequency ranges.
CHEN, for example, from the similar field of endeavor, teaches mechanism of [beams…] are configured with carrier frequencies other than a serving carrier frequency of the UE in a same band of the serving carrier frequency (see at least para. 367, e.g. inter-frequency measurements, NOTE: the teaching in para. 367 is supported by the teaching in para. 352-365, which should be review for relevant details); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate CHEN into the CRM of Nagaraja_648 in view of NAGARAJA_453 for overcoming larger path loss of high frequency ranges.

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.  Examiner offers explanations and reasons in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“The Office Action alleged that paragraphs 98 and 101 of Nagaraja ‘648 teach to measure at least a minimum number of beams of the plurality of beams. Specifically, the Office Action cited to steps 420 and 435 of the process flow 400 shown in Figure 4 and described in paragraphs 98 and 101, respectively. Paragraph 98 of Nagaraja ‘648 describes that “[a]t step 420, the UE 115-d may measure and determine its receive signal quality.” 

Examiner respectfully disagrees.  To be more specific, as indicated in claim 1 rejection and at least in para. 90, fig. 4 is a flowchart corresponding to at least fig. 2 and 3.  Indeed, at least fig. 2 discloses at least a plurality of beams are being transmitted, received, and measured.  Hence, Nagaraja_648 indeed teaches or suggests the argued features.

Further, the applicant argues that (applicant’s emphasis included, if any):
“Additionally, the Office Action alleged that paragraphs 93 and 66 of Nagaraja ‘648 teach to identify, based on a received configuration, a reporting requirement that indicates a maximum number of beams to report. Specifically, the Office Action cited to step 415 of process flow 400 shown in Figure 4 and described in paragraph 66 of Nagaraja ‘648. Nagaraja ‘648 describes that “[a]t step 415, the base station 105-d may indicate to the UE 115-d one or more beamforming options (e.g., omni-directional or directional) for the UE 115-d to use for measuring the beamformed reference signal(s).” However, in no way do these paragraphs of Nagaraja ‘648, or other portions of Nagaraja ‘648, teach or suggest to identify, based on a received configuration, a reporting requirement that indicates a maximum number of beams to report, as recited in claim 1.  (Remarks, page 8)

The examiner again respectfully disagrees.  To be more specific, para. 93 discloses the base station 105-d may indicate to the UE 115-d one or more beamforming options (e.g., omni-directional or directional), and para. 66 discloses the pattern of these options.  The teachings of these paragraphs indeed discloses a reporting requirement is 

Regarding independent claim 23, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claim 7, this claim depends from claim 1.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented.  

Accordingly, all pending dependent claims of the independent claims 1, and 23, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465